Citation Nr: 1721875	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability exhibited by equilibrium problems.  

2.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure, and as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his friend


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1967 to December 1969.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2015, the Veteran testified at a video teleconference hearing before a judge who is no longer working for the Board.  A transcript of that hearing is of record.  

In June 2016, the Board remanded the Veteran's claims to the RO for addendum medical opinions to address specific pieces of evidence.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

On April 11, 2017, the RO informed the Veteran that the judge who conducted his previous hearing was no longer employed at the Board and that the Veteran had the right to request another optional Board hearing.  On May 11, 2017, the Veteran requested a video teleconference hearing before the Board.  

As both in-person hearings at the RO and video teleconference hearings are scheduled by the RO, a remand is required to complete this action.  By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the veteran due process of law.  See 38 C.F.R. § 20.1304 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video teleconference hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

